Citation Nr: 1620105	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

On his June 2013 VA Form 9, the Veteran asserted that he is unable to secure or follow gainful employment due to his PTSD. Accordingly, entitlement to a TDIU became a component of the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).

The claims were previously before the Board in March 2015, at which time they were remanded to afford the Veteran a Board hearing.  In February 2016, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Board hearing via videoconference.  A transcript of this hearing is contained within the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 



FINDINGS OF FACT

1.  On the record at the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for a TDIU.

2.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity but does not demonstrate deficiencies in most areas for the entirety of the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating of 50 percent, but not higher, for PTSD are met for the entirety of the appeal period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202 (2015). An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2015).

At the February 2016 Board hearing, the Veteran withdrew the appeal as to the issue of entitlement to a TDIU on the record. As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue. Accordingly, it is therefore dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Specifically, the Veteran was provided the required notice in a letter dated May 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran has not referred to any additional, unobtained, relevant, available evidence. 

The Veteran was scheduled for a VA examination but did not appear.  He stated that he did not receive notice of this examination. However, although the Veteran has not undergone a VA examination, the Board is presently granting his claim based on the level of impairment described by his private psychiatric report.  Therefore, there is no prejudice to the Veteran.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating for PTSD

The Veteran seeks an increased rating for his PTSD.  He contends that his PTSD symptoms have worsened and cause social and occupational impairment. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. § 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1 (2015). After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. Above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when assigning a rating. 38 C.F.R. § 4.1 (2015). Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

PTSD is rated under Diagnostic Code 9411. That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In rating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social and occupational functioning on a hypothetical continuum of mental illness, and ranges from 31-40 (severe impairment) to 61-70 (mild symptoms). Richard v. Brown, 9 Vet. App. 266 (1996). Diagnostic and Statistical Manual of Mental Disorders, 4th Ed., Washington, D.C., American Psychiatric Association (1994). 

The evidence for consideration in this case includes psychiatric examination reports, treatment records, and lay testimony. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

A February 2011 treatment record shows the Veteran was under the care of a psychologist for generalized anxiety disorder and PTSD.  

In a June 2012 letter, the Veteran's psychologist, Dr. B.H., stated that he had been treating the Veteran since August 2010.  The Veteran's symptoms include anxiety, depression, and anger.  He also experienced recurring nightmares regarding his service in Vietnam.  The Veteran had difficulty in crowds and loud noises, leading to anxiety attacks.  His depression often led to his immobilization, where he was unable to function.  Dr. H. also noted that the Veteran's patience easily wore thin and he experienced deep anger at himself and others.  

In the Veteran June 2013 substantive appeal, he stated that his PTSD is so severe than it prevents him from functioning appropriately in the workplace.  

The Veteran submitted a January 2016 psychological evaluation by Dr. H.  Dr. H. indicated that the Veteran's PTSD symptoms have negatively impacted his ability to work and have negatively impacted his marriage and other social relationships.  The Veteran is able to remain employed because his position requires virtually no interaction with others.  

During the assessment, the Veteran was cooperative but showed depressive symptomatology, including dysphoric mood, psychomotor retardation, hopelessness, loss of usual interest, irritability, fatigue/loss of energy, tremors, concertation difficulties, diminished sense of pleasure, and social withdrawal.  The Veteran denied thoughts of suicide but did endorse recurrent thoughts of death.  His anxiety-related symptoms included excessive worry, irritability, nightmares, hyperstartle response, restlessness, difficulty concentrating, muscle tension, flashbacks, and hypervigilance.  Dr. H. noted that the Veteran experiences panic attacks three to four times per week, which include palpitations, sweating, trembling, chest tightness, dizziness, a fear of losing control and a fear of dying.  The Veteran also has agoraphobia.  Dr. H. opined that the Veteran did not have manic or bipolar symptoms but did experience visual hallucinations.  The Veteran's cognitive symptomatology involved memory deficits, concertation difficulties, difficulty learning new material, severely impaired abstract thinking, and word-finding difficulties.  

Also during the assessment, the Veteran's affect was dysphoric, depressed, flat, agitated, anxious, and irritated.  He was fully oriented but displayed impaired attention and concentration, and impaired memory.

Dr. H. also noted that the Veteran has difficulties in daily functioning, causing him to avoid shopping and managing money.  He does not socialize and avoided family.  Vocationally, the Veteran is limited, in that he can follow and understand simple directions and perform simple tasks independently, but cannot maintain attention and concentration, cannot maintain a regular schedule, cannot learn new tasks, cannot understand or perform complex tasks, cannot relate with others, and cannot deal appropriately with stress.  

Dr. H. concluded that the Veteran's PTSD, panic disorder and agoraphobia significantly interfere with the Veteran's ability to function occupationally and socially and that he has occupational and social impairment with reduced reliability and productivity, meeting the criteria for a 50 percent disability.  

At the February 2016 Board hearing, the Veteran testified that he has difficulty interacting with people and limits his interaction as a result. He stated that he misses work approximate four or five times per month because he is unable to function.  Regarding social relationships, the Veteran stated that, other than his wife, he does not visit with friends or relatives.  He also stated that he experiences panic attacks two to four times per week, has short-term memory impairment, disturbed sleep, and irritability.

As such criteria as panic attacks, difficulty in establishing and maintaining effective social relationships, disturbances of motivation and mood, impaired short-term memory, impaired abstract thinking, and flattened affect are shown, the Board finds that a rating of 50 percent is warranted. 

The Board has considered whether a rating in excess of 50 percent is warranted and finds that the Veteran's symptoms do not meet the rating criteria for a 70 percent rating. 

Specifically, there is no evidence of suicidal ideation, obsessional rituals, illogical, irrelevant, or obscure speech, spatial disorientation, or neglect of personal appearance or hygiene as indicated in the 70 percent criteria.  Additionally, although the Veteran experiences unprovoked irritability, there is no evidence of violent episodes.  The Board recognizes that these symptoms listed in the rating criteria are examples and not an exhaustive list, but the Veteran's psychologist opined that his symptoms were more closely in-line with the 50 percent criteria and that the Veteran's level of occupational and social impairment was occupational and social impairment with reduced reliability and productivity. 

While it is clear that the Veteran's PTSD has impacted his social and occupational functioning, the Veteran has been able to maintain his marriage and continue his employment. As such, a rating in excess of 50 percent for PTSD is not warranted at any time during the appeal.

In adjudicating the claims the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his PTSD. See Layno v. Brown, 6 Vet. App. 465 (1994). The Board in this case has relied, in part, on the Veteran's credible testimony in assigning an increased rating in this case. The Veteran is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings directly address the criteria under which the Veteran's PTSD is evaluated. As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

In conclusion, the evidence supports a 50 percent initial evaluation, but no higher, for PTSD. The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.


ORDER

The appeal for entitlement to a TDIU is dismissed.

An increased 50 percent rating for PTSD is granted.  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


